Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered November 16, 1992, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to cause serious physical injury to *784the decedent (see, Penal Law § 125.20 [1]). We also find that the evidence was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, Penal Law § 35.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.